IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DEPARTMENT OF ENVIRONMENTAL     : No. 69 MAL 2015
PROTECTION,                     :
                                :
                Petitioner      : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
                                :
           v.                   :
                                :
                                :
HATFIELD TOWNSHIP MUNICIPAL     :
AUTHORITY, HORSHAM WATER &      :
SEWER AUTHORITY, BUCKS COUNTY :
WATER & SEWER AUTHORITY,        :
WARRINGTON TOWNSHIP WATER & :
SEWER DEPARTMENT, WARWICK       :
TOWNSHIP WATER AND SEWER        :
AUTHORITY, THE BOROUGH OF       :
LANSDALE, AND CHALFONT-NEW      :
BRITAIN JOINT SEWAGE AUTHORITY, :
                                :
                Respondents     :


CHALFONT-NEW BRITAIN TOWNSHIP : No. 70 MAL 2015
JOINT SEWAGE AUTHORITY        :
                              :
                              : Petition for Allowance of Appeal from the
          v.                  : Order of the Commonwealth Court
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF ENVIRONMENTAL   :
PROTECTION, HATFIELD TOWNSHIP :
MUNICIPAL AUTHORITY, HORSHAM  :
WATER AND SEWER AUTHORITY,    :
BUCKS COUNTY WATER & SEWER    :
AUTHORITY, WARRINGTON         :
TOWNSHIP WATER & SEWER        :
DEPARTMENT, WARWICK TOWNSHIP :
WATER & SEWER AUTHORITY,      :
BOROUGH OF LANSDALE           :
                              :
                                      :
PETITION OF: DEPARTMENT OF            :
ENVIRONMENTAL PROTECTION              :


HATFIELD TOWNSHIP MUNICIPAL           : No. 71 MAL 2015
AUTHORITY, HORSHAM WATER AND          :
SEWER AUTHORITY, BUCKS COUNTY         :
WATER AND SEWER AUTHORITY,            : Petition for Allowance of Appeal from the
WARRINGTON TOWNSHIP WATER             : Order of the Commonwealth Court
AND SEWER DEPARTMENT,                 :
WARWICK TOWNSHIP WATER AND            :
SEWER AUTHORITY,                      :
                                      :
                 Respondents          :
                                      :
                                      :
           v.                         :
                                      :
                                      :
DEPARTMENT OF ENVIRONMENTAL           :
PROTECTION,                           :
                                      :
                 Petitioner           :
                                      :
THE BOROUGH OF LANSDALE,              :
                                      :
                 Intervenor           :


BOROUGH OF LANSDALE,          : No. 72 MAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
DEPARTMENT OF ENVIRONMENTAL   :
PROTECTION,                   :
                              :
               Petitioner     :
                              :
HATFIELD TOWNSHIP MUNICIPAL   :
AUTHORITY, HORSHAM WATER AND :
SEWER AUTHORITY, BUCKS COUNTY :


         [69 MAL 2015, 70 MAL 2015, 71 MAL 2015 and 72 MAL 2015] - 2
WATER AND SEWER AUTHORITY,              :
WARRINGTON TOWNSHIP WATER               :
AND SEWER DEPARTMENT,                   :
WARWICK TOWNSHIP WATER AND              :
SEWER AUTHORITY,                        :
                                        :
                  Intervenors           :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.




          [69 MAL 2015, 70 MAL 2015, 71 MAL 2015 and 72 MAL 2015] - 3